Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 17 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or, cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browne (US 10,475,800 B2).
	Regarding claim 1, Browne (Figures 1-7) teaches a system for conducting cables in a vehicle having vehicle parts (front vehicle section 14 and the rear vehicle section 15) that are movably connected to one another, comprising: a stabilization element (leaf spring 28) between the vehicle parts; and a reception element (bearing elements 23) for receiving a cable (cable strand 21), wherein the reception element is movably arranged at the stabilization element.
	Regarding claim 2. Browne teaches that the reception element is movably arranged at the stabilization element with respect to a main direction of extent of the stabilization element, with respect to one or both directions transversely to the main direction of extent, or both with respect to the main direction of extent and one or both directions transversely to the main direction of extent (Col. 6, Lines 54-67).
	Regarding claim 3, Browne teaches that the reception element is pivotably arranged at the stabilization element (Col. 6, Lines 21-25).
	Regarding claim 4, Browne teaches that the reception element is arranged suspended indirectly or directly at the stabilization element (Col. 6, Lines 13-30).
	Regarding claim 5, Browne teaches a guide device (guide lever 25) arranged at the stabilization element, wherein the reception element is indirectly movably arranged at the stabilization element by the guide device (See Figures 5-7).
	Regarding claim 6, Browne teaches that the guide device is a guide bar (transverse rod 22) extending transversely to a main direction of extent of the stabilization element (See Figure 6).
	Regarding claim 7, Browne teaches a bounding element (See ends of transverse rod 22 in Figure 5) arranged at a free end of the guide bar to limit a movement of the reception element along the guide bar. 
	Regarding claim 8, Browne teaches that the reception element comprises a cable receiver (in which the cables of the cable strand 21 are held) and a coupling section (at pivot joint 29), and the reception element is indirectly or directly arranged at the stabilization element by the coupling section (See Figures 5-7).
	Regarding claim 9, Browne teaches that the coupling section has a cutout (receptacle 26) whose main direction of extent in an installed state is substantially oriented in parallel with a main direction of extent of the stabilization element (See Figure 6).
	Regarding claim 11, Browne teaches that the coupling section has a roller (roller 27.) rotatably supported at the cable receiver (Col. 6, Lines 31-53).
	Regarding claim 12, Browne teaches that the cable receiver has an opening for receiving at least one cable (See Figure 7).
	Regarding claim 13, Browne teaches a spacer (10) is receivable in the opening for adapting a free cross-section of the opening to a cross-section of the cable to be received (See Figure 7 annotated).

    PNG
    media_image1.png
    258
    230
    media_image1.png
    Greyscale

	Regarding claim 14, Browne teaches that the reception element comprises two clamping jaws (11) between which the cable to be clamped is receivable (See Figure 7 annotated).
	Regarding claim 15, Browne teaches a passage (passage 17) for connecting two vehicle parts, comprising: two vehicle parts that are movably connected to one another; the system for conducting cables in accordance with claim 1; and a passage, wherein the passage connects the two vehicle parts, and the passage comprises the system for conducting cables.
	Regarding claim 16, Browne teaches a center frame (middle hoop 20) of the passage; and a connection apparatus, wherein the connection apparatus connects the system for conducting cables to the center frame of the passage (Figures 1-7).
	Regarding claim 17, Browne teaches all the limitations as discussed above (See Figures 1-7).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach systems for conducting cables in a vehicle having vehicle parts that are movably connected to one another of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611